DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a scenario identifier module configured to monitor scenarios in a surrounding environment” in at least claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
There is no corresponding structure provided in the specification. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 are rejected for the following reasons: With respect to claims 1, 8, 9, 14, and 15, there is no corresponding structure provided in the specification for “a scenario identifier module”. Claims 2-7, 10-13, and 15 are further rejected on the basis of their dependency to rejected independent claims.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-15 are rejected for the following reasons: With respect to claims 1, 8, 9, 14, and 15, there is no corresponding structure provided in the specification for “a scenario identifier module”. Claims 2-7, 10-13, and 15 are further rejected on the basis of their dependency to rejected independent claims.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munir (US20200363800)(hereinafter “Munir”) in view of Marc (US20190332923A1)(hereinafter “Marc”).
With respect to claim 1 and similarly 8, 
Munir discloses:
A method for monitoring and managing an Automated Driving System, ADS (Munir ¶83 “The autonomous vehicle system 7000 may include a vehicle sensor suite 7100 and information intake devices 7150 connected to or in communication with ( collectively "in communication with") a perception unit 7200, which may include an environmental perception unit 7210 and a localization unit 7220.”)
each ADS comprising a scenario identifier module configured to monitor scenarios in a surrounding environment of each corresponding ground vehicle (Munir Fig. 17, 17100 “Generate a current scene state”; Munir ¶62 “Sensory information (such as images, radar signal, depth information from lidar or stereo processing of two or more images) of the environment may be processed together with position information”; Munir ¶81 “The vehicle control system 6000 may include sensors 6010, and V2V, V2X and other like devices 6015 for gathering data regarding an environment 6005.”)
and transmitting data indicative a statistical model to the plurality of ground vehicles. (Munir ¶31 “Safety-critical tasks that may be executed by an AV include behavior and motion planning through a dynamic environment shared with other vehicles”; Munir ¶53 “Such transmissions may also include communications (one-way or two-way) between the host vehicle and one or more target vehicles in an environment of the host vehicle”; Munir Fig. 8b depicts a plurality of vehicles in an ADS system)
wherein each ADS is associated with a statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module of each ADS (Munir ¶87 “The action and scene value (against the strategic goal) estimator 7533 may output a probability distribution of actions and estimated scene value, where actions with higher probabilities may yield higher value future states.”)
obtaining data from each of the plurality of ground vehicles (Munir Fig. 8A, 8020, 8030; Munir ¶85 “the driving scene state 8050 may include one or more rows of participant states 8060 for each of the one or more participants 8020”; Munir ¶86 “Driving scene and time history 9000 may be a multidimensional matrix or data structure stored in a memory. Driving scene and time history 9000 may include a feature map or plane 9100 for a current driving scene state and two feature maps 9200 for two previous driving scene states at a defined time step.”; Munir ¶50 “the vehicle 1000 may include the sensors 2030. The sensors 2030 may detect internal states of the vehicle 1000, for example, wheel speed, wheel orientation, and engine and transmission variables. The sensors 2030 may detect the position or orientation of the vehicle 1000, for example, global positioning system (GPS) sensors; accelerometers such as piezo-electric or microelectromechanical systems (MEMS); gyroscopes such as rate, ring laser, or fiber-optic gyroscopes; inertial measurements units (IMU); and magnetometers… The sensors 2030 may include communications devices, for example, vehicle-to-infrastructure (V2I) devices, vehicle-to-vehicle (V2V) devices, or vehicle-to-everything (V2X) devices”; Munir Fig. 6 “V2V”, “V2X”, “Data”)
Munir fails to disclose:
a set of locally updated model parameters of the statistical model,
the locally updated model parameters being indicative of a statistical distribution
associated with a detected scenario
updating the statistical model based on the obtained data
However, Marc, from the same field of endeavor, discloses:
a set of locally updated model parameters of the statistical model, (Marc ¶12 “The current values of the network parameters are updated using the gradient.”)
the locally updated model parameters being indicative of a statistical distribution (Marc ¶15 “for each possible Q return, distributing the probability for the possible Q return in the next probability distribution for the argmax action-next training observation pair to at least some of the projected sample updates. The probability is distributed with a strength that is based on, for each projected sample update, the distance between the sample update for the possible Q return and the corresponding possible Q return for the projected sample update.”)
associated with a detected scenario; (Marc ¶6 “receiving a current observation characterizing a current state of the environment. For each action in a set of multiple actions that can be performed by the agent to interact with the environment, the action and the current observation are processed using a distributional Q network with multiple network parameters.”)
updating the statistical model based on the obtained data; (Marc ¶13 “determining a respective projected sample update for each of the possible Q returns using the current reward and the argmax action includes determining a respective sample update for each of the possible Q returns from the current reward. The respective projected sample update is determined for each of the possible Q returns from the respective sample updates and the probabilities in the next probability distribution for the argmax action-next training observation pair.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the transmission of a statistical model of a plurality of ground vehicles, as taught by Munir, with the updated statistical model of Marc, in order for an automated driving system to consume less computational resources and performing tasks more effectively (Marc ¶25 “thereby yielding more stable parameter value updates. Parameter value updates are referred to as stable if they consistently cause the system to select actions that enable the agent to effectively perform tasks. By enabling more stable parameter value updates, the system as described in this specification may consume fewer computational resources ( e.g., computing power and memory) during training than some conventional systems”).

With respect to claim 2,
Munir in view of Marc discloses:
wherein the received data is further indicative of a number of samples used to generate each set of locally updated model parameters. (Marc ¶52 “The system 100 may periodically (e.g., after given numbers of training iterations) update the values of the target distributional Q network parameters based on the current values of the distributional Q network parameters.”)

With respect to claim 3,
Munir in view of Marc discloses:
wherein the obtained data is further indicative
of a set of extracted scenario parameters of the detected scenario. (Marc ¶12 “(iv) a next training observation characterizing a state that the environment transitioned into as a result of the agent performing the current action”)

	With respect to claim 7,
Munir in view of Marc discloses:
 A non-transitory computer storage medium storing one or more computer readable code which, when executed on at least one processor, cause at one processor to carry out the method according to claim 1. (Munir ¶119 “computer readable mediums”; Marc ¶82 “one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus.”)

With respect to claim 9 and similarly 14,
Munir discloses:
A method for monitoring and managing an Automated Driving System, ADS (Munir ¶83 “The autonomous vehicle system 7000 may include a vehicle sensor suite 7100 and information intake devices 7150 connected to or in communication with ( collectively "in communication with") a perception unit 7200, which may include an environmental perception unit 7210 and a localization unit 7220.”)
wherein the ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle, (Munir Fig. 17, 17100 “Generate a current scene state”; Munir ¶62 “Sensory information (such as images, radar signal, depth information from lidar or stereo processing of two or more images) of the environment may be processed together with position information”; Munir ¶81 “The vehicle control system 6000 may include sensors 6010, and V2V, V2X and other like devices 6015 for gathering data regarding an environment 6005.”)
wherein the ADS is associated with a statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module, (Munir ¶87 “The action and scene value (against the strategic goal) estimator 7533 may output a probability distribution of actions and estimated scene value, where actions with higher probabilities may yield higher value future states.”)
obtaining sensor data comprising information about a surrounding environment of the ground vehicle; obtaining data from each of the plurality of ground vehicles (Munir Fig. 8A, 8020, 8030; Munir ¶85 “the driving scene state 8050 may include one or more rows of participant states 8060 for each of the one or more participants 8020”; Munir ¶86 “Driving scene and time history 9000 may be a multidimensional matrix or data structure stored in a memory. Driving scene and time history 9000 may include a feature map or plane 9100 for a current driving scene state and two feature maps 9200 for two previous driving scene states at a defined time step.”; Munir ¶50 “the vehicle 1000 may include the sensors 2030. The sensors 2030 may detect internal states of the vehicle 1000, for example, wheel speed, wheel orientation, and engine and transmission variables. The sensors 2030 may detect the position or orientation of the vehicle 1000, for example, global positioning system (GPS) sensors; accelerometers such as piezo-electric or microelectromechanical systems (MEMS); gyroscopes such as rate, ring laser, or fiber-optic gyroscopes; inertial measurements units (IMU); and magnetometers… The sensors 2030 may include communications devices, for example, vehicle-to-infrastructure (V2I) devices, vehicle-to-vehicle (V2V) devices, or vehicle-to-everything (V2X) devices”; Munir Fig. 6 “V2V”, “V2X”, “Data”)
the method comprising: 
detecting, by means of the scenario identifier module, a scenario in the surrounding environment based on the obtained sensor data and extracting a set of scenario parameters indicative of the detected scenario; (Munir ¶107 “The method 17000 includes: generating 17100 a current scene state from environmental information and a strategic goal ; generating 17200 a probability distribution of actions and estimated scene value based on driving scene state and time history”)
and transmitting, to a remote entity comprising the statistical model, (Munir ¶31 “Safety-critical tasks that may be executed by an AV include behavior and motion planning through a dynamic environment shared with other vehicles”; Munir ¶53 “Such transmissions may also include communications (one-way or two-way) between the host vehicle and one or more target vehicles in an environment of the host vehicle”)
Munir fails to disclose:
locally updating a set of model parameters of the statistical model based on the extracted set of scenario parameters
the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario
the locally updated set of model parameters and a number of samples used to generate the locally updated set of model parameters
However, Marc, from the same field of endeavor, discloses:
Marc discloses:
locally updating a set of model parameters of the statistical model based on the extracted set of scenario parameters, (Marc ¶15 “for each possible Q return, distributing the probability for the possible Q return in the next probability distribution for the argmax action-next training observation pair to at least some of the projected sample updates. The probability is distributed with a strength that is based on, for each projected sample update, the distance between the sample update for the possible Q return and the corresponding possible Q return for the projected sample update.”)
the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario; (Marc ¶15 “for each possible Q return, distributing the probability for the possible Q return in the next probability distribution for the argmax action-next training observation pair to at least some of the projected sample updates. The probability is distributed with a strength that is based on, for each projected sample update, the distance between the sample update for the possible Q return and the corresponding possible Q return for the projected sample update.”; Marc ¶6 “receiving a current observation characterizing a current state of the environment. For each action in a set of multiple actions that can be performed by the agent to interact with the environment, the action and the current observation are processed using a distributional Q network with multiple network parameters.”)
the locally updated set of model parameters and a number of samples used to generate the locally updated set of model parameters. (Marc ¶52 “The system 100 may periodically (e.g., after given numbers of training iterations) update the values of the target distributional Q network parameters based on the current values of the distributional Q network parameters.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the transmission of a statistical model of a plurality of ground vehicles, as taught by Munir, with the updated statistical model of Marc, in order for an automated driving system to consume less computational resources and performing tasks more effectively (Marc ¶25 “thereby yielding more stable parameter value updates. Parameter value updates are referred to as stable if they consistently cause the system to select actions that enable the agent to effectively perform tasks. By enabling more stable parameter value updates, the system as described in this specification may consume fewer computational resources ( e.g., computing power and memory) during training than some conventional systems”).

With respect to claim 10,
Munir in view of Marc discloses:
obtaining a globally1 updated set of model parameters of the statistical model from the remote entity; (Munir ¶31 “The behavioral planning layer may be configured to determine a driving behavior based on perceived behavior of other actors”)
and locally updating the statistical model based on the obtained globally updated set of model parameters in order to obtain an updated statistical model.  (Munir ¶32 “The action and scene value estimator, probabilistic exploration unit, IIP, and advanced vehicle motion model iterate through explored actions, scenes, costs and values to eventually output a vehicle goal state to a motion planner or vehicle control actions to a controller, depending on temporal proximity of the goal horizon or on whether the behavior planner may run at the same or even higher frequency than the vehicle controllers. The motion planner may compute a trajectory that is safe and comfortable for the controller to execute based in part on the vehicle goal state.”; Munir ¶33 “The action and scene value estimator… uses a neural network to suggest the “best” (probabilistically speaking) actions for the autonomous vehicle to take and provide a scene value.”)

With respect to claim 13,
Munir in view of Marc discloses:
A non-transitory computer storage medium storing one or more computer readable code which, 
when executed by one or more processors of a vehicle control system, 
cause at one or more processor to carry out the method according to claim 9. 
(Munir ¶124 “processor”; Marc ¶82 “one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus.”)

With respect to claim 15,
Munir in view of Marc discloses:
an Automated Driving System, ADS, configured to a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle; (Munir ¶83 “The autonomous vehicle system 7000 may include a vehicle sensor suite 7100 and information intake devices 7150 connected to or in communication with ( collectively "in communication with") a perception unit 7200, which may include an environmental perception unit 7210 and a localization unit 7220.”; Munir Fig. 17, 17100 “Generate a current scene state”; Munir ¶62 “Sensory information (such as images, radar signal, depth information from lidar or stereo processing of two or more images) of the environment may be processed together with position information”; Munir ¶81 “The vehicle control system 6000 may include sensors 6010, and V2V, V2X and other like devices 6015 for gathering data regarding an environment 6005.”)
a perception system comprising at least one sensor configured to monitor a surrounding environment of the ground vehicle; , (Munir ¶81 “The vehicle control system 6000 may include sensors 6010, and V2V, V2X and other like devices 6015 for gathering data regarding an environment 6005. The data may be used by a perception unit 6030 to extract relevant knowledge from the environment 6005, such as, but not limited to, an environment model and vehicle pose.”)
a localization system configured to monitor a geographical map position of the ground vehicle; (Munir ¶81 “The perception unit 6030 may further include a localization unit which may be used by the AV to determine its position with respect to the environment 6005.”)
a system for generating for monitoring and managing an ADS of the ground vehicle according to claim 14. (Marc ¶12 “The method includes obtaining an experience tuple that includes (i) a current training observation, (ii) a current action performed by the agent in response to the current training observation, (iii) a current reward received in response to the agent performing the current action, and (iv) a next training observation characterizing a state that the environment transitioned into as a result of the agent performing the current action.”; Munir ¶3 “The behavior planning component may be configured to propose a vehicle goal state in a specific time step as a tactical-level decision towards a high-level strategic goal destination. The behavior planning component may use a probabilistic exploration unit, an action and scene value estimator, an Interactive Intent Prediction (IIP) unit, short-term and long-term cost and value functions, and an advanced vehicle motion model”)

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Munir in view of Marc, further in view of Mimura (US20170315551)(hereinafter “Mimura”).
With respect to claim 4,
Munir in view of Marc
wherein the ADS is configured for an Operational Design Domain, ODD2,  (Marc ¶36 “the system 100 receives data characterizing the current state of the environment 106, e.g., an image of the environment 106, and selects an action 102 to be performed by the agent 104 in response to the received data.”; Marc ¶26 “navigating between locations (e.g., as an autonomous or semi-autonomous vehicle). By selecting the actions to be performed by the agent based on a full Q return distribution rather than a single expected Q return, the system as described in this specification may enable the robotic agent to perform tasks more quickly and more safely, even in previously unseen environmental conditions (e.g., if the agent is an autonomous vehicle operating in heavy traffic or snowfall).”)
and wherein the statistical model comprises a geographical parameter indicative of a geographical area within an operational environment of the ADS, (Marc ¶34 “Data characterizing a state of the environment 106 will be referred to in this specification as an observation 108.”; Marc ¶51 “the target distributional Q network 128 is also (similar to the distributional Q network 112) configured to process action-observations pairs to generate outputs that define probability distributions over the set of possible Q returns.”; Marc ¶55 “For each action from a set of actions that can be performed by the agent, the system determines a corresponding probability distribution over a set of possible Q returns (204). More specifically, for each action, the system provides the action-current observation pair as an input to a distributional Q neural network. The distributional Q network processes each action-current observation pair in accordance with current values of distributional Q network parameters to generate a respective output.”)
the method further comprising: 
comparing the updated statistical model against a set of predefined requirements 
(Marc ¶17 “the possible Q returns are indexed from 0 to N−1. Determining the respective projected sample update includes, for each particular possible Q return of the plurality of possible Q returns, remapping the sample update for the particular possible Q return to fall in a range of 0 to N−1. A floor and a ceiling of the remapped sample update are determined.”; Marc ¶76 “The system determines a floor and a ceiling of the remapped sample update (406). The floor of the remapped sample update is defined as the maximum integer value that is less than the remapped sample update. The ceiling of the remapped sample update is defined as the minimum integer value that is greater than the remapped sample update.”)
and transmitting a signal to the plurality of ground vehicles, (Munir ¶31 “Safety-critical tasks that may be executed by an AV include behavior and motion planning through a dynamic environment shared with other vehicles”; Munir ¶53 “Such transmissions may also include communications (one-way or two-way) between the host vehicle and one or more target vehicles in an environment of the host vehicle”; Munir Fig. 8b depicts a plurality of vehicles in an ADS system)
Munir in view of Marc fails to disclose:
Wherein predefined requirements being compared are for an ODD; 
determining if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area based on the comparison;
the signal being indicative of an instruction to inhibit activation of the ADS within the geographical area,
if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area. 
However, Mimura, from the same field of endeavor, discloses:
Wherein predefined requirements being compared are for an ODD; (Mimura ¶23 “The calculating unit may calculate the occurrence frequency of the handover or the occurrence probability of the handover, based on the state of lane lines on the road surface along the traveling route.”
determining if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area based on the comparison; (Mimura ¶130 “in a case where a state in which the operation amount of a signal input from the configuration of the driving operation system of the HMI 70 exceeds a threshold value for a reference amount of time or longer)
the signal being indicative of an instruction to inhibit activation of the ADS within the geographical area, (Mimura ¶80 “automated drive switchover switch 87A that instructs… stopping of automated driving… output operations signals to the vehicle control system 100”Mimura ¶130 “the switching control unit 150 switches from automated drive mode to manual driving mode (overriding)... operation amount of a signal input… switches from automated drive mode to manual driving mode”; Mimura ¶55 “The communication device 55 exchanges data with the above-described navigation server 300, vehicles in the periphery of the own vehicle M, and so forth, for example, by wireless communication.”)
if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area. (Mimura ¶130 “in a case where a state in which the operation amount of a signal input from the configuration of the driving operation system of the HMI 70 exceeds a threshold value for a reference amount of time or longer)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to transmit a signal inhibiting an ADS based on predefined requirements not being met, as taught by Mimura, in the system of Munir in view of Marc, in order to turn off an ADS when it “would be safer under manual driving” (Mimura ¶96).

With respect to claim 5,
Munir in view of Marc, further in view of Mimura discloses:
wherein the statistical model comprises a temporal parameter indicative of a time period within the geographical area, (Mimura ¶101 “The target lane deciding unit 110 can predict the clock time for each point in a case where the vehicle travels the traveling route. Alternately, the navigation server 300 may predict the clock times and transmit this included in information relating to the traveling route.”)
the method further comprising: 
determining if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area during the time period based on the comparison; (Mimura ¶103 “Accordingly, the target lane deciding unit 110 identifies route portions where the sun will be shining from a direction in front of the shooting direction of the optical periphery sensing devices (i.e., where the optical periphery sensing devices will be shooting into the sunlight), based on the clock time at each point on the traveling route predicted when that traveling route is to be traveled, and the direction in which the sun is situated for each clock time. Such identified sections are sections where there is a possibility that the detection reliability of the optical periphery sensing devices may fall below a certain level”) 
and transmitting a signal to the plurality of ground vehicles, (Mimura ¶80 “automated drive switchover switch 87A that instructs… stopping of automated driving… output operations signals to the vehicle control system 100”; Mimura ¶130 “operation amount of a signal input… switches from automated drive mode to manual driving mode”)
the signal being indicative of an instruction to inhibit activation of the ADS within the geographical area during the time period, (Mimura ¶103 “Thus, the target lane deciding unit 110 can decide the identified sections to be manual driving sections”)
if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area during the time period. (Mimura ¶103 “a possibility that the detection reliability of the optical periphery sensing devices may fall below a certain level”)

With respect to claim 12,
Munir in view of Marc discloses:
wherein the ADS is configured for an Operational Design Domain, ODD, (Marc ¶36 “the system 100 receives data characterizing the current state of the environment 106, e.g., an image of the environment 106, and selects an action 102 to be performed by the agent 104 in response to the received data.”; Marc ¶26 “navigating between locations (e.g., as an autonomous or semi-autonomous vehicle). By selecting the actions to be performed by the agent based on a full Q return distribution rather than a single expected Q return, the system as described in this specification may enable the robotic agent to perform tasks more quickly and more safely, even in previously unseen environmental conditions (e.g., if the agent is an autonomous vehicle operating in heavy traffic or snowfall).”)
and wherein the statistical model comprises a geographical parameter indicative of a geographical area within an operational environment of the ADS, (Marc ¶34 “Data characterizing a state of the environment 106 will be referred to in this specification as an observation 108.”; Marc ¶51 “the target distributional Q network 128 is also (similar to the distributional Q network 112) configured to process action-observations pairs to generate outputs that define probability distributions over the set of possible Q returns.”; Marc ¶55 “For each action from a set of actions that can be performed by the agent, the system determines a corresponding probability distribution over a set of possible Q returns (204). More specifically, for each action, the system provides the action-current observation pair as an input to a distributional Q neural network. The distributional Q network processes each action-current observation pair in accordance with current values of distributional Q network parameters to generate a respective output.”)
the method further comprising: 
comparing the updated statistical model against a set of predefined requirements for the ODD; (Marc ¶17 “the possible Q returns are indexed from 0 to N−1. Determining the respective projected sample update includes, for each particular possible Q return of the plurality of possible Q returns, remapping the sample update for the particular possible Q return to fall in a range of 0 to N−1. A floor and a ceiling of the remapped sample update are determined.”; Marc ¶76 “The system determines a floor and a ceiling of the remapped sample update (406). The floor of the remapped sample update is defined as the maximum integer value that is less than the remapped sample update. The ceiling of the remapped sample update is defined as the minimum integer value that is greater than the remapped sample update.”)
Munir in view of Marc fails to disclose:
determining if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area based on the comparison; 
and inhibiting activation of the ADS within the geographical area if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area. 
However, Mimura, from the same field of endeavor, discloses:
determining if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area based on the comparison; (Mimura ¶130 “in a case where a state in which the operation amount of a signal input from the configuration of the driving operation system of the HMI 70 exceeds a threshold value for a reference amount of time or longer)
and inhibiting activation of the ADS within the geographical area if the updated statistical model indicates that the predefined requirements for the ODD are not fulfilled within the geographical area. (Mimura ¶130 “the switching control unit 150 switches from automated drive mode to manual driving mode (overriding)… in a case where a state in which the operation amount of a signal input from the configuration of the driving operation system of the HMI 70 exceeds a threshold value for a reference amount of time or longer”; Mimura ¶55 “The communication device 55 exchanges data with the above-described navigation server 300, vehicles in the periphery of the own vehicle M, and so forth, for example, by wireless communication.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to transmit a signal inhibiting an ADS based on predefined requirements not being met, as taught by Mimura, in the system of Munir in view of Marc, in order to turn off an ADS when it “would be safer under manual driving” (Mimura ¶96).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Munir in view of Marc, further in view of Zhao (US20200164874A1)(hereinafter “Zhao”).
With respect to claim 6,
Munir in view of Marc discloses:
An ADS associated with a statistical model associated with a plurality of scenarios (Munir ¶87 “The action and scene value (against the strategic goal) estimator 7533 may output a probability distribution of actions and estimated scene value, where actions with higher probabilities may yield higher value future states.”; Marc ¶12 “the current training observation and the current action are processed using the  distributional Q network and in accordance with current values of the network parameters to generate a current network output that defines a current probability distribution over possible Q returns for the current action-current training observation pair.”; Marc ¶43 “the distributional Q network 112 may be implemented as a feed-forward neural network (e.g., a multi-layer perceptron or a convolutional neural network) or a recurrent neural network (e.g., a long short-term memory network)”)
Munir in view of Marc fails to disclose:
wherein the ADS comprises a set of operational margins
updating the set of operational margins based on the updated statistical model
and transmitting a signal indicative of the updated set of operational margins of the ADS to the plurality of ground vehicles
However, Zhao, from the same field of endeavor, discloses:
wherein the ADS comprises a set of operational margins3, (Zhao ¶34 “the controller 220 determines vehicle priority levels based on a weighting system. The weights may be determined as described above and at least include the distance of the vehicle to the events 214, 216”)
the method further comprising: 
updating the set of operational margins based on the updated statistical model; (Zhao ¶34 “the speed change is incrementally changed by controller 220… If enough space is left between vehicles 12, 202, the controller 220 and vehicle 12, 202 accept the speed requirement and speed through the roundabout 201”; Zhao ¶33 “The weighting values may be… adjusted during vehicle use… A Softmax Function 408 is used to logistically regress the data values to determine the resulting probabilities for each domain=specific model confidence score 410A-410B”)
and transmitting a signal indicative of the updated set of operational margins of the ADS to the plurality of ground vehicles. (Zhao ¶34 “the controller 220 sends a speed requirement to the vehicle 12 such that the speed is incrementally or decrementally changed, reduced or increased, until the condition in step 514 is satisfied by the controller 220. As such, the speed change is incrementally changed by controller 220, sent to the vehicles 12, 202, and performed by the vehicles 12, 202”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement transmitting and updating a set of operation margins, as taught by Zhao, in the system of Munir in view of Marc, in order to improve the accuracy of a statistical model. (Zhao ¶33 “These weighting values may be adjusted to improve the accuracy of the system.”)

With respect to claim 11,
Munir in view of Marc discloses:
An Automated Driving System, ADS (Munir ¶83 “The autonomous vehicle system 7000 may include a vehicle sensor suite 7100 and information intake devices 7150 connected to or in communication with ( collectively "in communication with") a perception unit 7200, which may include an environmental perception unit 7210 and a localization unit 7220.”)
Munir in view of Marc fails to disclose:
wherein the ADS comprises a set of operational margins, the method further comprising: 
updating the set of operational margins of the ADS based on the updated statistical model.
However, Zhao, from the same field of endeavor, discloses:
wherein the ADS comprises a set of operational margins, the method further comprising: (Zhao ¶34 “the controller 220 determines vehicle priority levels based on a weighting system. The weights may be determined as described above and at least include the distance of the vehicle to the events 214, 216”)
updating the set of operational margins of the ADS based on the updated statistical model. (Zhao ¶34 “the speed change is incrementally changed by controller 220… If enough space is left between vehicles 12, 202, the controller 220 and vehicle 12, 202 accept the speed requirement and speed through the roundabout 201”; Zhao ¶33 “The weighting values may be… adjusted during vehicle use… A Softmax Function 408 is used to logistically regress the data values to determine the resulting probabilities for each domain=specific model confidence score 410A-410B”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of updating a set of operation margins, as taught by Zhao, in the system of Munir in view of Marc, in order to improve the accuracy of a statistical model. (Zhao ¶33 “These weighting values may be adjusted to improve the accuracy of the system.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶84 “The central entity in tum receives data from a whole fleet of vehicles, and aggregates this in order to perform a "global" update of the baseline statistical model that is subsequently rolled out to the whole fleet of vehicles.”
        2 Spec. ¶15 “An Operational design domain (ODD) is to be understood as a description of the operating conditions in which an automated or a semi-automated driving system (i.e., AD or ADAS) is designed to function, including, but not limited to, geographic, roadway ( e.g., type, surface, geometry, edges and markings), environmental parameters, connectivity, surrounding objects, traffic parameters, and speed limitations.” 
        3 Spec. ¶49 “adjustments of operational margins ( e.g., speed limits, distance to lead vehicles, overtaking maneuvers, etc.)”